-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated January 3, 2022, is acknowledged.
Claim Status
 	Claims 1-24 are pending. Claims 1-13 were amended and examined. Claims 14-24 remain withdrawn.   
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1-13 are withdrawn because rejections were obviated with claim amendments. 
Claim Objections  
	Claim 2 is objected to for inconsistent language. It is recommended replace “the cyclic group” with “the substituted or unsubstituted cyclic group”.
	Claim 4 is objected to for inconsistent language. It is recommended to remove (i), (ii), and (iii) from the list of elements. Specifically, in line 6 replace “of (i) a linear” with –of a linear--; in line 7, replace “and (ii)” with –and--; in line 9, replace “of (i) a linear” with –of a linear--; and in line 10, replace “(ii) a heteroatom; and (iii)” with --a heteroatom; and--.
New Claim Rejections – 35 USC § 112(a) and (b)
Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 was amended by modifying each of “50 MPa” and “5 MPa” with “about”. The application provides support for 50 and 5, but does not provide support for these values modified by “about”. The term “about” extends the scope of each of 50 and 5 above and below each of the values. This amendment is new matter because it is not supported in the application as filed. Ground of rejection may be obviated by replacing “about 50” with --50-- and by replacing “about 5” with --5--.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Ground of rejection may be obviated with the following claim amendment. 
In claim 1 line 1, replace 
“a) a plurality of monomeric units having a structure according to Formula (I):” with
--a) a supramolecular polymer comprising a plurality of monomeric units, wherein each monomeric unit of the plurality of monomeric units has a structure according to Formula (I):--
In claim 1 lines 8-9, replace 
“b) a hydrophobic material wherein the plurality of monomeric units connect to form a supramolecular polymer, and wherein the supramolecular polymer encapsulates the hydrophobic material” with
--b) a hydrophobic material, 
wherein the hydrophobic material is encapsulated with the supramolecular polymer--. 
This amendment of claim 1 is suggested to address the indefiniteness issue and to further simplify claim language. The application as filed defines “supramolecular polymer” as a polymer made up of monomeric units held together via non-covalent interactions, such as but not 

Claim 6 recites the limitation "the one or more monomeric units" in line 1. There is insufficient antecedent basis for this limitation in the claim. In the event that applicant accepts examiner’s proposed amendment of claim 1, ground of rejection of claim 6 may be obviated by replacing “the one or more monomeric units have” in lines 1-2 with --each monomeric unit of the plurality of monomeric units has--.
Claim 11 recites the limitation "the monomeric units" in line 3. There is insufficient antecedent basis for this limitation in the claim. Ground of rejection may be obviated by replacing “the monomeric units” with --the plurality of monomeric units--.
Claims 2-5, 7-10, 12, and 13 are indefinite because the claims depend from an indefinite claim.
Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617